483

           MISCELLANEOUS SUPREME COURT
                   DISPOSITION
                                      ( P3d )

                       BALLOT TITLE CERTIFIED

                                February 1, 2018

Unger et al v. Rosenblum (S065517/18). Petitioners’ argument that the Attorney
   General’s certified ballot title for Initiative Petition No. 36 (2018) does not
   comply substantially with ORS 250.035(2) to (6) is not well taken. The court
   certifies to the Secretary of State the Attorney General’s certified ballot title
   for the proposed ballot measure.